                                                         Search Warrant Nos.: 21-SW-00086-JAM
                                                                              21-SW-00087-JAM

                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

       I, Elizabeth A. Gentry, being duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I am a Special Agent (“SA”) with the Bureau of Alcohol, Tobacco, Firearms, and

Explosives (“ATF”) and have been so employed since May 2016. Prior to holding this position, I

was a police officer from November 2004 until becoming a SA with the ATF. From approximately

November 2004 until approximately March 2006, I was a deputy with the Lafayette County,

Missouri, Sheriff’s Department. From approximately March 2006 until approximately May 2016,

I was a police officer with the Kansas City, Missouri, Police Department (“KCPD”), and held the

positions of patrolman, detective, and sergeant. As a detective, I was assigned to the Narcotics and

Vice Division, and participated in numerous investigations involving firearms and narcotics

trafficking. I became employed by the ATF in 2016 and am a graduate of the Federal Law

Enforcement Training Center’s Criminal Investigator Training Program, as well as the ATF

National Academy Special Agent Basic Training Program. I also hold a bachelor’s degree in

Criminal Justice and a master’s degree in Criminal Justice Administration. I have participated in

specialized training relating to firearms, firearms trafficking investigations, and drug

investigations. As a SA with the ATF, I have conducted and/or participated in investigations

involving firearms, arson, explosives, controlled substances, contraband cigarette trafficking,

fraud, and money laundering. I have written and executed federal search warrants and arrest

warrants. I have participated in the execution of numerous search warrants including search

warrants relating to the illegal use, possession, and trafficking of firearms, the illegal use and

possession of explosives, and the illegal use, possession, and distribution of controlled substances.

                                                 1



        Case 4:21-sw-00086-JAM Document 1-1 Filed 03/04/21 Page 1 of 17
                                                         Search Warrant Nos.: 21-SW-00086-JAM
                                                                              21-SW-00087-JAM

I have conducted and/or participated in investigations resulting in the seizure of contraband,

including firearms, narcotics, explosives, currency, vehicles, real estate, and bank accounts. I am

a current member of ATF’s National Response Team (“NRT”), which specializes in gathering

evidence to support criminal prosecutions related to explosive and arson related incidents.

       2.      By virtue of my training and experience, and through consultation with other SAs

and officers who have conducted firearm and narcotics investigations, I have become familiar with

the methods used by firearms and narcotics traffickers to import, transport, safeguard, and

distribute firearms and narcotics.

       3.      The statements in this affidavit are based on my personal observations, my training

and experience, my investigation of this matter, and information obtained from other agents and

witnesses. Where statements made by other individuals (including other SAs and law enforcement

officers) and information contained in reports and other documents or records are referenced in

this affidavit, such statements are described in sum and substance and in relevant part only.

Because this affidavit is being submitted for the limited purpose of securing a search warrant, I

have not included each and every fact known to me concerning this investigation. I have set forth

the facts that I believe necessary to establish probable cause to believe that evidence, fruits, and

instrumentalities of violations of 21 U.S.C. §§ 841(a)(1), 846, 843(b), as well as 18 U.S.C. §

924(c), are currently located within the Snapchat servers.

       4.      Based on my training and experience and the facts as set forth in this affidavit, there

is probable cause to believe that violations of 21 U.S.C. §§ 841(a)(1), 846, and 843(b), that is,

distribution of controlled substances, possession with the intent to distribute controlled substances,

conspiracy to distribute controlled substances, and use of a communications facility to facilitate

drug trafficking activities; and 18 U.S.C. § 924(c), that is, use of a firearm in furtherance of drug
                                                  2



        Case 4:21-sw-00086-JAM Document 1-1 Filed 03/04/21 Page 2 of 17
                                                          Search Warrant Nos.: 21-SW-00086-JAM
                                                                               21-SW-00087-JAM

trafficking, have been committed by an individual identified as Carreon BROWN. There is also

probable cause to search the information described in Attachments A1–2 for evidence, contraband,

and/or fruits of these crimes, as described in Attachment B1–2.

                                          JURISDICTION

       5.      This Court has jurisdiction to issue the requested warrant because it is “a court of

competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A), &

(c)(1)(A). Specifically, the Court is “a district court of the United States . . . that has jurisdiction

over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).

                                BACKGROUND ON SNAPCHAT
       6.      Snapchat (incorporated as Snap Inc.) is one of the most popular applications for

sending and receiving “self-destructing” messages, pictures, and videos, which are referred to as

“Snaps.” The company processes approximately 700 million Snaps every day on Apple’s iOS and

Google’s Android operating systems. Snapchat users access the application frequently. Snap Inc.

has a headquarters in Santa Monica, California.

       7.      A “Snap” is a picture or video message taken and shared with other Snapchat users

in real-time. The sender of a Snap has the option of setting a timer for how long a Snap can be

viewed. Once a Snap has been viewed, it is deleted from the company’s system and is no longer

visible to the recipient. Snapchat users can send text messages to others using the Chat feature.

Once a user leaves the Chat screen, messages viewed by both the sender and the receiver will no

longer be visible. Snapchat deletes each Snap from its servers once all recipients have viewed it.

If a Snap has not been viewed by all recipients, Snapchat retains the Snap for 30 days. The

application notifies other users when they are online so they can begin messaging each other. In

addition, Snapchat users can send pictures to other users by utilizing the camera on their device.

                                                   3



        Case 4:21-sw-00086-JAM Document 1-1 Filed 03/04/21 Page 3 of 17
                                                         Search Warrant Nos.: 21-SW-00086-JAM
                                                                              21-SW-00087-JAM

Pictures can also be send from the saved pictures in the photo gallery of the device. Accessing a

Snapchat account and “snaps” constitute “electronic communications” within the meaning of 18

U.S.C. § 3123. See 18 U.S.C. §§ 3127(1) and 2510(12).

       8.      “Stories” is a collection of user submitted “Snaps” from different locations and

events. A Snapchat user, with the location services of their device turned on, can contribute to a

collection of Snaps regarding the event. For example, multiple different Snapchat users at a rave

could all contribute to the same “Stories” collection by sharing their snaps, even if they do not know

each other. Users can also view “Stories” events if they are not actually present at the event by

subscribing to the story. In addition to “Stories,” a Snapchat user can keep a sort of photo/video

diary using the “Story” feature. Each Snap in a “Story” documents the user’s experience. Based

on the user’s privacy settings, the photos and videos added to a “Story” can be viewed either by

everyone on Snapchat or just the user’s friend. Stories are visible to other users for up to 24 hours.

       9.      “Memories” is Snapchat’s cloud-storage service. Users can save their sent or unsent

Snaps, posted “Stories,” and photos and videos from their phone’s photo gallery in “Memories.”

A user can also edit and send Snaps and create “Stories” from these “Memories”. Snaps, “Stories,”

and other photos and videos saved in “Memories” are backed up by Snapchat and may remain in

“Memories” until deleted by the user.

       10.     “Snapcash” is an online money transfer service offered by Snapchat. The actual

business platform is run by “SquareUp,” the distributor of a mobile credit card reader and

application Square Register. Snapcash can be used to transfer money between Snapchat users using

a linked, U.S. issued Visa or MasterCard debit card only; using credit cards is not permitted.

Snapcash can only be sent to other users who have a linked debit card. Snapcash has a $250 weekly


                                                  4



        Case 4:21-sw-00086-JAM Document 1-1 Filed 03/04/21 Page 4 of 17
                                                         Search Warrant Nos.: 21-SW-00086-JAM
                                                                              21-SW-00087-JAM

limit but can be upgraded to a $2,500 weekly limit. Users who upgrade have to provide their full

name, date of birth, and Social Security number.

       11.      While a Snapchat message may disappear, the record of who sent it and when still

exists. Snapchat records and retains information that is roughly analogous to the call detail records

maintained by telecommunications companies. This includes the date, time, sender, and recipient

of a Snap. Additionally, Snapchat stores the number of messages exchanged, which users they

communicate with the most, message status including if and when the message was opened, and

whether the receiver used the native screen capture function of their device to take a picture of the

Snap before it disappeared.

       12.      Snapchat asks users to provide basic contact and personal identifying information

to include date of birth. When a user creates an account they make a unique Snapchat username.

A Snapchat username is a unique identifier associated with a specific Snapchat account, and it

cannot be changed by the user. A Snapchat display name, on the other hand, is not a unique

identifier and can be created and changed by a user to indicate how the user will appear within the

app. Below is an example from Snapchat illustrating the difference between a username and a

display name:




                                                 5



        Case 4:21-sw-00086-JAM Document 1-1 Filed 03/04/21 Page 5 of 17
                                                        Search Warrant Nos.: 21-SW-00086-JAM
                                                                             21-SW-00087-JAM




       13.     An email address is required to register a Snapchat account and a new user must

also provide a mobile phone number. This phone number is verified during the registration process.

Snapchat sends an activation code which must be entered before proceeding with the registration

step. However, a user may elect to bypass entering a phone number so one may not always be

present in the user’s account. Snapchat also retains the account creation date.

       14.     Snapchat stores device information such as the model, operating system, operating

system version, mobile device phone number, and mobile network information of devices used in

conjunction with the service. They also collect unique device identifiers such as the Media Access

Control (“MAC”) address and the International Mobile Equipment Identifier (“IMEI”) or Mobile

Equipment Identifier (“MEID”) of devices used to access Snapchat. In the event the Snapchat

user’s application crashes, the company also collects a list of other installed applications on the

device to detect any potential software conflicts.

                                      PROBABLE CAUSE

       15.     In January 2020, the ATF initiated an investigation regarding an individual

identified as BROWN. BROWN was believed to be involved in violent crime in Kansas City,

                                                 6



        Case 4:21-sw-00086-JAM Document 1-1 Filed 03/04/21 Page 6 of 17
                                                        Search Warrant Nos.: 21-SW-00086-JAM
                                                                             21-SW-00087-JAM

Missouri, and had a pending robbery charge in Clay County, Missouri. BROWN was also believed

to be involved in the sale of marijuana. KCPD records also documented BROWN as suspected of

being involved in multiple incidents involving firearms.

             Purchases of Marijuana from BROWN by ATF Agents in January 2020

       16.     On January 9, 2020, two ATF SAs working in an undercover capacity (hereinafter

“UC#1” and “UC#2”) conducted a controlled purchase of marijuana from BROWN. Prior to the

purchase, UC#1 was provided with the Snapchat username (a unique account identifier)

Almightcdot5, and vanity name (or display name, which is not unique) “Cdot” (hereinafter

“Target Account 1”). Your affiant is aware that SnapChat is a popular mobile phone application

for sending and receiving “self-destructing” messages, pictures, and videos. Your affiant also

knows Snapchat and other social media outlets to commonly be used for communication between

drug traffickers and drug customers, in order to advertise, arrange, and complete drug purchases.

Target Account 1 was believed to be the Snapchat name utilized by BROWN to distribute

marijuana. UC#1 began communicating with BROWN by contacting him at Target Account 1

and arranged to purchase marijuana from him. Utilizing Target Account 1, BROWN directed

UC#1 and UC#2 to respond to 4510 North Agnes Avenue, Kansas City, Missouri. Once UC#1 and

UC#2 arrived, they met with BROWN, who sold UC#1 approximately 31 grams of suspected

marijuana in exchange for $200 in ATF funds. Following the transaction, the purchased substance

was field tested and gave a positive result for THC, the active ingredient in marijuana.

       17.     On January 16, 2020, ATF UC#1 communicated with BROWN via Target

Account 1 and arranged for another purchase of marijuana from him. UC#1 also observed

BROWN post what appeared to be photographs of marijuana on Target Account 1. Utilizing

Target Account 1, BROWN directed UC#1 to respond to 4510 North Agnes Avenue, Kansas
                                                 7



        Case 4:21-sw-00086-JAM Document 1-1 Filed 03/04/21 Page 7 of 17
                                                        Search Warrant Nos.: 21-SW-00086-JAM
                                                                             21-SW-00087-JAM

City, Missouri. Once UC#1 and UC#2 arrived, they met with BROWN, who sold UC#1

approximately 29 grams of suspected marijuana in exchange for $200 in ATF funds. Following

the transaction, the purchased substance was field tested and gave a positive result for THC, the

active ingredient in marijuana.




       18.     On January 30, 2020, ATF UC#1 communicated with BROWN via Target

Account 1 and arranged for a third purchase of marijuana from him. Utilizing Target Account 1,

BROWN directed UC#1 to respond to 4510 North Agnes Avenue, Kansas City, Missouri. Once

UC#1 and UC#2 arrived, they met with BROWN, who sold UC#1 approximately 29 grams of

suspected marijuana in exchange for $200 in ATF funds. Following the transaction, the purchased

substance was field tested and gave a positive result for THC, the active ingredient in marijuana.

             BROWN’s Involvement in a Drug-Related Robbery on October 30, 2020

       19.     Due to the COVID-19 pandemic, a period of time elapsed before ATF agents were

able to conduct additional meetings with BROWN. In October 2020, ATF agents learned




                                                8



        Case 4:21-sw-00086-JAM Document 1-1 Filed 03/04/21 Page 8 of 17
                                                     Search Warrant Nos.: 21-SW-00086-JAM
                                                                          21-SW-00087-JAM

BROWN continued to sell marijuana, as he was involved as the victim of a robbery where

BROWN was selling individuals marijuana and utilized a firearm for protection.

       20.    On October 30, 2020, KCPD officers were dispatched to two reported shooting

scenes within a short time period. At approximately 10:47 a.m., officers were dispatched to 320

NE 94th Street, Kansas City, Clay County, Missouri, where they made contact with BROWN. At

approximately 10:58 a.m., officers were dispatched to NW 68th Street and 169 Highway in Kansas

City, Missouri, where they made contact with Shion KENDALL-HODGE and Nadarius

BARNES. As detailed below, it was eventually determined that both incidents were connected

and a robbery/shooting occurred at 320 NE 94th Street, resulting in injuries to BROWN and

KENDALL-HODGE.

       21.    At approximately 10:47 a.m., KCPD officers were dispatched to 320 NE 94th Street

#346, Kansas City, Clay County, Missouri, regarding a reported shooting. Upon arrival, officers

made contact with a male identified as BROWN. BROWN told officers that he had been shot in

the buttocks. BROWN was transported to the hospital for treatment.

       22.    Detectives contacted BROWN at North Kansas City Hospital. After being read the

Miranda warning, BROWN stated that he was robbed by two unknown black males and one of

the males shot him. BROWN stated that he was contacted by an unknown person via a SnapChat

message from Snapchat username bpljuzilla_10 and vanity name “Glizzy” (hereinafter “Target

Account 2”), who wanted to buy marijuana from BROWN. BROWN stated that, when the

individuals arrived, BROWN went downstairs and got into the backseat of a vehicle occupied by

two individuals. BROWN explained that he sells a variety of strains of marijuana with different

potencies. The suspects requested a higher potency, so BROWN went upstairs to his apartment

approximately three times. BROWN provided the details for Target Account 2 to investigators.
                                              9



        Case 4:21-sw-00086-JAM Document 1-1 Filed 03/04/21 Page 9 of 17
                                                        Search Warrant Nos.: 21-SW-00086-JAM
                                                                             21-SW-00087-JAM




       23.     BROWN stated that when he returned, he entered the back seat of the vehicle and

handed the marijuana to the suspects. A struggle eventually began and the individual sitting in the

front passenger seat attempted to restrain BROWN by the waist, attempting to keep him in the

vehicle. BROWN stated that he felt what he believed to be a gun against his back. BROWN stated

that the front passenger warned him that the driver had a gun and was going to shoot him. BROWN

said that he was eventually able to exit the vehicle and heard a loud “pop.” BROWN also stated

that he shot back once at the vehicle as he ran from it. BROWN stated that he ran upstairs to his

apartment and called police.

       24.     While at the hospital, BROWN signed a consent to search his apartment to recover

his firearm. A search of BROWN’s apartment yielded a .45-caliber Glock handgun bearing serial



                                                10



       Case 4:21-sw-00086-JAM Document 1-1 Filed 03/04/21 Page 10 of 17
                                                       Search Warrant Nos.: 21-SW-00086-JAM
                                                                            21-SW-00087-JAM

number LYN809. BROWN also provided the Snapchat username Bandmandot (hereinafter

“Target Account 3”) as the Snapchat account he utilized during this incident.




       25.     Meanwhile, as the initial shooting call was being handled, at approximately 10:58

a.m., KCPD officers were dispatched to NW 68th Street and 169 Highway in Kansas City,

Missouri, following another shooting report. Upon arrival, officers located a 2012 Hyundai Sonata,

bearing Kansas license plate C519723, which was pulled over in the southbound lane of 169

Highway, just north of the NW 68th Street exit. Officers contacted KENDALL-HODGE, who

was in the passenger seat. KENDALL-HODGE appeared to have been shot. Officers also

contacted BARNES, who was in the driver’s seat of the vehicle.

                                               11



       Case 4:21-sw-00086-JAM Document 1-1 Filed 03/04/21 Page 11 of 17
                                                        Search Warrant Nos.: 21-SW-00086-JAM
                                                                             21-SW-00087-JAM

       26.     BARNES initially told officers that, a few minutes prior to calling 911, he was

picking up KENDALL-HODGE from an unknown apartment complex north of the current

location. BARNES stated that, when he arrived, he heard three to four gunshots and observed

KENDALL-HODGE run to his vehicle and get in the passenger seat. BARNES stated that he did

not see who was shooting, but KENDALL-HODGE appeared to be shot. BARNES drove

KENDALL-HODGE to NW 68th Street and 169 Highway, where he was forced to pull over due

to a flat tire. KENDALL-HODGE then proceeded to call 911.

       27.     KENDALL-HODGE was transported to an area hospital. The Hyundai Sonata

was towed to a KCPD tow lot. Officers noted an apparent bullet hole in the rear passenger tire of

the vehicle. The vehicle was later searched pursuant to a search warrant issued in Jackson County,

Missouri. A significant amount of blood was noted on the front passenger’s seat and a bag

containing a green, leafy substance was recovered.

       28.     Detectives contacted KENDALL-HODGE at North Kansas City Hospital for a

statement, which KENDALL-HODGE refused to provide. It was determined that KENDALL-

HODGE was shot. Law enforcement suspected that KENDALL-HODGE and BARNES were

the individuals from the incident that initially occurred at NE 94th Street at 10:47 a.m.

       29.     BARNES was detained for questioning regarding the incident at 320 NE 94th

Street. After being read the Miranda warning, BARNES stated that he was contacted by

KENDALL-HODGE, who requested BARNES pick him up via text and provided BARNES a

“pin drop” of his location. BARNES told investigators that, when he arrived, he heard two to three

gunshots as KENDALL-HODGE approached his vehicle. As KENDALL-HODGE got into the

front passenger’s seat, BARNES realized KENDALL-HODGE was shot in the arm and shoulder.

BARNES stated that he grabbed KENDALL-HODGE’s phone, because his phone is Wi-Fi only,
                                                12



       Case 4:21-sw-00086-JAM Document 1-1 Filed 03/04/21 Page 12 of 17
                                                      Search Warrant Nos.: 21-SW-00086-JAM
                                                                           21-SW-00087-JAM

and looked up how to get to a hospital. BARNES started driving and realized a wheel on the

vehicle was damaged, so he pulled over to call 911.

       30.    After additional questioning, BARNES later admitted that there was a third

individual in the backseat of the vehicle that BARNES “kind of knows.” BARNES stated that

“something” happened between KENDALL-HODGE and the third party in the back seat, but

stated that he did not hear what was said due to the music being loud. BARNES stated that the

third party in the backseat pulled out a gun and shot KENDALL-HODGE. BARNES stated that

he put the car in drive as the individual in the backseat was getting out and heard more gunshots

as he drove away. BARNES stated that he was not sure if KENDALL-HODGE had a gun.

       31.    The .45-caliber Glock handgun bearing serial number LYN809, which was

recovered from BROWN’s apartment on October 30, 2020, was test-fired and entered into the

National Integrated Ballistic Information Network (“NIBIN”). The test fire revealed presumptive

matches to multiple firearm related incidents, to include an aggravated assault on or about April

26, 2020; an aggravated assault on or about May 1, 2020; a homicide on or about June 26, 2020;

an aggravated assault on or about September 8, 2020; and a recovered shell casing on October 29,

2020. This suggests the firearm may have been used in the aforementioned incidents.

               Marijuana Purchases from Carreon BROWN in February 2021

       32.    In January 2021, ATF agents learned KENDALL-HODGE was the victim of a

homicide. ATF agents continued to follow BROWN’s social media postings and noted BROWN

established a Snapchat account with username cdotstaymobbin and vanity name Taliban

(hereinafter “Target Account 4”). ATF agents began to look at BROWN’s social media postings

on Target Account 4 and discovered that it appeared BROWN continued to sell marijuana. ATF


                                               13



       Case 4:21-sw-00086-JAM Document 1-1 Filed 03/04/21 Page 13 of 17
                                                     Search Warrant Nos.: 21-SW-00086-JAM
                                                                          21-SW-00087-JAM

agents recontacted BROWN through Target Account 4 for the purpose of setting up a marijuana

transaction with him.




       33.    On February 2, 2021, UC#1 contacted BROWN via Target Account 4 and

arranged to purchase marijuana from him. Utilizing Target Account 4, BROWN directed UC#1

and UC#2 to respond to an apartment building at 2251 NE 71st Street, Gladstone, Missouri. Upon

arrival, UC#1 contacted BROWN via Target Account 4 to tell him he/she arrived. BROWN

exited an apartment, walked to the undercover vehicle, and got inside. BROWN handed UC#1 a

bag of suspected marijuana. UC#1 handed BROWN $200 in exchange. While the transaction was

occurring, UC#1 and UC#2 observed a handgun tucked under BROWN’s armpit as BROWN

leaned forward. UC#2 saw the barrel of the firearm pointed in his/her direction. UC#1 and UC#2

began to comment about the firearm. BROWN then took the firearm out from under his armpit

and showed it to UC#1 and UC#2, who observed the firearm to be a black Glock handgun.

BROWN stated the firearm was a “10 mm.” BROWN pointed the firearm in the direction of UC#1

                                             14



       Case 4:21-sw-00086-JAM Document 1-1 Filed 03/04/21 Page 14 of 17
                                                       Search Warrant Nos.: 21-SW-00086-JAM
                                                                            21-SW-00087-JAM

multiple times while he was displaying the firearm. UC#2 asked how much a firearm like that

“goes for.” BROWN replied “$500.” Following the transaction, BROWN exited the undercover

vehicle and returned to the apartment. The purchased substance field-tested positive for THC, the

active ingredient in marijuana.

       34.     On February 5, 2021, UC#1 contacted BROWN via Target Account 4 and

arranged to purchase marijuana from him. Utilizing Target Account 4, BROWN directed UC#1

and UC#2 to respond to the apartment building at 2251 NE 71st Street, Gladstone, Clay County,

Missouri. Upon arrival, UC#1 contacted BROWN via Target Account 4 to tell him he/she

arrived. BROWN exited an apartment, responded to the passenger’s side window of the

undercover vehicle, and handed UC#1 and UC#2 a bag of suspected marijuana. UC#1 and UC#2

handed BROWN $60 in exchange. UC#2 asked BROWN if he/she could have BROWN’s phone

number in case UC#2 wanted to contact him for the purpose of purchasing purported marijuana.

BROWN gave (816) 838-2779 as his phone number. Following the transaction, BROWN returned

to the apartment. The purchased substance field-tested positive for THC, the active ingredient in

marijuana.

       35.     On February 8, 2021, the Honorable W. Brian Gaddy, United States Magistrate

Judge, Western District of Missouri, signed a warrant authorizing a search of the apartment

BROWN was observed entering at 2251 NE 71st Street, Gladstone, Missouri (warrant number 21-

SW-00065-WBG).

       36.     On February 10, 2021, at approximately 9:35 a.m., UC#1 contacted BROWN via

Target Account 4 and arranged for the purchase of one ounce of marijuana from BROWN for

$175. UC#1 and UC#2 responded to 2251 NE 71st Street, Kansas City, Missouri and met with

BROWN. BROWN handed UC#1 a bag of marijuana. UC#1 handed BROWN $180 in exchange,
                                               15



       Case 4:21-sw-00086-JAM Document 1-1 Filed 03/04/21 Page 15 of 17
                                                        Search Warrant Nos.: 21-SW-00086-JAM
                                                                             21-SW-00087-JAM

and BROWN gave UC#1 five dollars in change. Following the transaction, UC#1 and UC#2 left

the area. The purchased substance field-tested positive for THC, the active ingredient in marijuana.

          37.   At approximately 9:50 a.m., ATF SAs and Task Force Officers (“TFO”) served a

federal search warrant at an apartment located within 2251 NE 71st Street, Gladstone, Missouri.

BROWN and two other individuals were located in the living room, as well as an additional

individual in a bedroom of the apartment. ATF agents located a Glock brand, 20 model, 10-

millimeter handgun bearing serial number BNAV724 in the bathroom. Agents also located

approximately 20.64 grams of suspected marijuana and 10-millimeter ammunition in the bedroom.

Agents located additional ammunition, to include an extended magazine with 37 rounds of 10-

millimeter ammunition in a red backpack, located in the living room floor. Agents located an

iPhone, baggies, a scale, and approximately one gram of suspected marijuana on the kitchen

counter. All suspected marijuana recovered from the residence was field tested and gave a positive

result for THC, the active ingredient in marijuana.

          38.   Based upon my training and experience, I am aware that persons involved in

distributing controlled substances commonly keep and maintain firearms to protect themselves and

their inventory from other drug traffickers and from apprehension by law enforcement officers.

The possession of firearms by individuals in the drug trade therefore furthers their distribution of

controlled substances.

          39.   Based on my training, experience, and knowledge of this investigation, I believe

that the servers of Snap Inc. are likely to contain information stored about electronic

communications and information of the Target Accounts 1–4 relating to the evidence, fruits, and

instrumentalities of violations of 21 U.S.C. §§ 841(a)(1), 846, 843(b), as well as 18 U.S.C. §

924(c).
                                                16



          Case 4:21-sw-00086-JAM Document 1-1 Filed 03/04/21 Page 16 of 17
                                                         Search Warrant Nos.: 21-SW-00086-JAM
                                                                              21-SW-00087-JAM

       40.     I anticipate executing this warrant under the Electronic Communications Privacy

Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A), and 2703(c)(1)(A), by using the warrant

to require Snap Inc. to disclose to the government copies of the records and other information

(including the content of communications) particularly described in Section I of Attachment B1–

2. Upon receipt of the information described in Section I of Attachment B1–2, government-

authorized persons will review that information to locate the items described in Section II of

Attachment B1–2.

                                         CONCLUSION

       41.     Based on the forgoing, I request that the Court issue the proposed search warrant.

Because the warrant will be served on Snap Inc., who will then compile the requested records at a

time convenient to it, there exists reasonable cause to permit the execution of the requested warrant

at any time of the day or night.

       FURTHER YOUR AFFIANT SAYETH NAUGHT.



                                              _______________________________
                                              Elizabeth A. Gentry
                                              Special Agent
                                              Bureau of Alcohol, Tobacco, Firearms &
                                              Explosives

       Subscribed and sworn to before me via telephone or other reliable electronic means on
      4th day of March 2021.
this _____



_______________________________
HONORABLE JILL A. MORRIS
United States Magistrate Judge
Western District of Missouri
                                                 17



       Case 4:21-sw-00086-JAM Document 1-1 Filed 03/04/21 Page 17 of 17
